DETAILED ACTION
	This is the first Office action on the merits. Claims 1-3 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Page 3 lines 16-17 states “multiple screw elements 5 mounted beside the hub 3…” However, Fig. 1 of Applicant’s drawings shows screw elements 5 are mounted on radially outer portions of the hub 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “Spokes of a wheel comprising,” recited in the preamble renders the claim indefinite. Specifically, it is unclear how spokes can comprise a wheel rim and a hub. Examiner suggests the replacement of “Spokes of a wheel comprising:” with - -A wheel comprising:- - to more clearly define Applicant’s claimed invention.
Regarding Claim 1, the limitation “multiple screw elements mounted beside the hub” renders the claim indefinite. Specifically, it is unclear what is meant by the term “beside.” According to Fig. 1 of the Applicant’s drawings, screw elements 5 are mounted on radially outer portions of the hub 3.
Regarding Claim 2, the limitation “the respective spoke includes at least two drive planes” renders the claim indefinite. It is unclear if each spoke has at least two drive planes, which is not illustrated in the drawings, or if the spokes collectively include at least two drive planes. For examination purposes, the limitation is being interpreted as the latter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080048487 A1 (Mercat et al.) in view of CN 107867113 A (Zhao et al.).
Regarding Claim 1, Mercat et al. discloses (Para. [0027]-[0030]; Figs. 1-6) spokes (spoke body 11) of a wheel comprising: a wheel rim (14), a hub (15) fixed on a center of the wheel rim, multiple screwing segments (end piece 13, 43) arranged around an inner side of the wheel rim (14), and multiple screw elements (end piece 12) mounted on the hub (15) and corresponding to the multiple screwing segments (end piece 13, 43), wherein a respective screw element (end piece 12) is connected with a respective 
Mercat does not disclose wherein the respective spoke is made of chrome molybdenum (Cr-Mo).
However, Zhao et al. teaches (first full para. of page 4) a wheel with spokes 120 that may be made of chrome molybdenum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke disclosed by Mercat et al. to be made of chrome molybdenum, as taught by Zhao et al., due to its high strength and flexibility.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercat et al. in view of Zhao et al. as applied to claim 1 above, and further in view of EP 1955872 A1 (Cruyff).
Regarding Claim 2, Mercat et al. and Zhao et al. disclose the spokes of claim 1, as discussed above. 
Mercat et al. and Zhao et al. do not disclose the respective spoke includes at least two drive planes, and a respective drive plane is formed on a predetermined position of the respective spoke.
However, Cruyff teaches (Para. [0007], [0013]; Fig. 1) a spoke with a drive plane (square section 3) formed on a predetermined position (around the second end A) of the respective spoke.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke disclosed by Mercat et al., as modified by Zhao et al., to have a square section, such as taught by Cruyff, to provide a gripping surface for a clamping tool to facilitate adjustment of the spoke.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercat et al. in view of Zhao et al. as applied to claim 1 above, and further in view of US 20060261666 A1 (Passarotto).
Regarding Claim 3, Mercat et al. and Zhao et al. disclose the spokes of claim 1, as discussed above.
Mercat et al. and Zhao et al. do not disclose the first connection segment of the respective spoke has a stop rib connected with the first threaded section.
However, Passarotto teaches (Para. [0022], [0026], [0046]; Figs. 1-15) a first connection segment (shown generally at 180 of Fig. 15) of the respective spoke (10) has a stop rib (projection 70, 170) connected (projection 170 is connected to threaded end by the bushing 180 in Fig. 15, but projection 70 is connected directly to elongated body 20 of spoke 10 in Figs. 1-10) with the first threaded section (it can be seen in Fig. 15 that the first end 132 is threaded).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke disclosed by Mercat et al., as modified by Zhao et al., .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose spokes with features similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617